Citation Nr: 0514007	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Basic eligibility for VA death pension benefits




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is the recognized surviving spouse of a veteran 
who had recognized active service with the "new" Philippine 
Scouts from May 1946 until March 1949.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2002 rating decision by the Manila, the Republic 
of the Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Initially, this matter involved a determination of who, among 
competing claimants, was the surviving spouse of the veteran.  
In September 2002, the RO made a determination that the 
appellant was indeed the surviving spouse as defined by VA 
regulations.  The other party filed a notice of disagreement 
(NOD) and the RO produced a statement of the case (SOC).  The 
other party has not submitted a substantive appeal.  
Consequently, her claim is not before the Board. 

The RO's initial rating decision pertaining to appellant's 
claim denied entitlement to dependency and indemnity 
compensation (DIC), death pension and accrued benefits.  In 
her June 2003 notice of disagreement, appellant only appealed 
the issue of entitlement to death pension.  Consequently, 
this is the only matter before the Board at this time.  


FINDING OF FACT

It is certified that the veteran's only recognized active 
service was with the "new" Philippine Scouts from May 1946 
until March 1949. 





CONCLUSION OF LAW

The appellant is not eligible for VA death pension benefits 
because the veteran did not have qualifying service.  38 
U.S.C.A. §§ 101, 107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  After careful 
consideration, the Board finds that the VCAA does not apply 
in the instant case.

The only issue before the Board is whether the veteran had 
qualifying service, which would make the appellant eligible 
for the benefit sought.  The record includes service 
department verification of the veteran's service.  Since 
qualifying service and how it may be established are outlined 
in statute and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Regardless, the Board finds that the applicable mandates of 
the VCAA's duty to notify were met.  By correspondence (in 
response to an informal claim) in January 2001 and the 
November 2003 SOC the appellant was informed of the 
controlling law and regulations, as well as what evidence was 
of record and what was needed to establish entitlement to the 
benefit sought.  She was notified of the service department's 
certification of service, and advised that service department 
certification is binding on VA. 

II.  Law and Regulations

Generally, service as a Regular Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  38 C.F.R. § 
3.40(a).  However, those inducted between October 6, 1945 and 
June 30, 1947 are governed by section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945, and their service is 
qualifying service for benefits under 38 U.S.C., Chapters 11 
& 13, but not for pension benefits under 38 U.S.C., Chapter 
15.   38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a); see also 
38 C.F.R. § 3.41.

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, the 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 
2 Vet. App. 530 (1992).

III.  Facts and analysis

The record includes a service separation document and a June 
1954 United States service department verification of 
service.  Both show the veteran served in the "new" 
Philippine Scouts from May 1946 to March 1949.  This period 
of service is not in dispute.  Under the controlling law and 
regulations, cited above, the certified active service is not 
qualifying service for VA pension benefits under Title 38, 
Chapter 15.  The appellant does not contend that the veteran 
had any recognized service other than during the period 
verified by the service department.  The Board is bound by 
the service department's determination of verified service.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

Accordingly the Board finds that the veteran did not have the 
requisite service for the appellant to establish basic 
eligibility for VA death pension benefits.  Since the law is 
dispositive of this issue, the claim must be denied because 
of the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish basic eligibility for VA death 
pension benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


